COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     In re Yakov Albaz and AA Top Success LLC d/b/a Crossland Van
                         Lines and Storage,

Appellate case number:   01-17-00804-CV, 01-17-00910-CV, & 01-17-00911-CV

Trial court case number: 1080464 & 1080464-101

Trial court:             County Civil Court at Law No. 2 of Harris County

Party filing motion:     The State of Texas


      Yakov Albaz’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3. Any pending
motions are dismissed as moot.


Judge’s signature:       /s/ Russell Lloyd
                         Acting for the Court

Panel consists of Justices Bland, Lloyd, and Caughey.



Date: December 20, 2018